 

CPS Technologies Corporation

111 South Worcester Street

Norton, MA 02766

508 222-0614

 

www.alsic.com

 

VIA HAND DELIVERY

October 24, 2017

Richard Adams

84 Oak Trail Road

Bolton, MA 01740

 

Dear Richard:

As we discussed, your resignation from CPS Technologies Corporation (the
“Company”) will be effective November 10, 2017 (the “Separation Date”).  As we
also discussed, you will be eligible to receive the severance benefits described
in paragraph 1 below if you sign and return this letter agreement to me by
November 15, 2017 (but no earlier than the Separation Date) and do not revoke
your agreement (as described below).  By signing and returning this letter
agreement and not revoking your acceptance, you will be entering into a binding
agreement with the Company and will be agreeing to the terms and conditions set
forth in the numbered paragraphs below, including the release of claims set
forth in paragraph 2.  Therefore, you are advised to consult with an attorney
before signing this letter agreement and you have been given at least twenty-one
(21) days to do so.  If you sign this letter agreement, you may change your mind
and revoke your agreement during the seven (7) day period after you have signed
it (the “Revocation Period”) by notifying me in writing.  If you do not so
revoke, this letter agreement will become a binding agreement between you and
the Company upon the expiration of the Revocation Period.

Although your receipt of the severance benefits is expressly conditioned on you
entering into this letter agreement, the following will apply regardless of
whether or not you timely sign and return this letter agreement: 

·         As of the Separation Date, all salary payments from the Company will
cease and any benefits you had as of the Separation Date under Company-provided
benefit plans, programs, or practices will terminate, except as required by
federal or state law.

·         You will receive on the Separation Date payment for your final wages
and any unused vacation time accrued through the Separation Date. 

·         You may, if eligible and at your own cost, elect to continue receiving
group medical insurance pursuant to the “COBRA” law.  Please consult the COBRA
materials to be provided under separate cover for details regarding these
benefits.

·         You are obligated to keep confidential and not to use or disclose any
and all non-public information concerning the Company that you acquired during
the course of your employment with the Company, including any non-public
information concerning the Company’s business affairs, business prospects, and
financial condition, except as otherwise permitted by paragraph 9 below. 
Further, you remain subject to your continuing invention, non-disclosure,
non-competition, and non-solicitation obligations to the Company as set forth in
the Invention, Non-Disclosure, Non-Competition and Non-Solicitation Agreement
dated February 2, 1987 you previously executed for the benefit of the Company,
which remains in full force and effect.

·         You must return to the Company on the Separation Date all Company
property.

If you elect to timely sign and return this letter agreement and do not revoke
your acceptance within the Revocation Period, the following terms and conditions
will also apply:

                        Severance Benefits –In exchange for entering into this
Agreement and the promises and consideration contained herein, including, but
not limited to, your compliance with your invention, non-disclosure,
non-competition, and non-solicitation obligations, the Company will provide you
with the following severance benefits (the “severance benefits”):

a.      Severance Pay.  The Company will pay to you $156,075, less all
applicable taxes and withholdings, as severance pay (an amount equivalent to 12
months of your current base salary).  This severance pay will be paid in
installments in accordance with the Company’s regular payroll practices, but in
no event shall payments begin earlier than the Company’s first payroll date
following expiration of the Revocation Period.  The 12 month period during which
you receive severance pay shall be referred to as the “Severance Period”. 

b.      COBRA Benefits.  Should you timely elect and be eligible to continue
receiving group health insurance pursuant to the “COBRA” law, the Company will,
until the earlier of (x) the date that is 12 months following the Separation
Date, and (y) the date on which you obtain alternative coverage (as applicable,
the “COBRA Contribution Period”), continue to pay the share of the premiums for
such coverage to the same extent it was paying such premiums on your behalf
immediately prior to the Separation Date.  The remaining balance of any premium
costs during the COBRA Contribution Period, and all premium costs thereafter,
shall be paid by you on a monthly basis for as long as, and to the extent that,
you remain eligible for COBRA continuation.  You agree that, should you obtain
alternative medical and/or dental insurance coverage prior to the date that is
12 months following the Separation Date, you will so inform the Company in
writing within five (5) business days of obtaining such coverage.

c.       Continued Vesting.  Subject to the approval of the Compensation
Committee of the Board of Directors of CPS Technologies Corporation to amend
your option grant notices/agreements referenced below, and your compliance with
the terms of this Agreement, you will continue to vest in all options under the
CPS Technologies Corporation 2009 Stock Incentive Plan and the CPS Technologies
Corporation 1999 Stock Option Plan awarded to you pursuant to the grant
notices/agreements dated May 8, 2013, February 6, 2014, February 12, 2015,
February 19, 2016 and February 17, 2017, on each applicable vesting date set
forth in the grant notices/agreements as if you continued in employment with the
Company and the exercise period of each such option as well as previously vested
options under the aforementioned option grants and the July 7, 2010 and October
7, 2011 option grants shall be extended for the remainder of the duration of,
but not beyond, the original option term of each option.  Notwithstanding the
foregoing, the option term could be shortened in the event of a transaction that
requires the option term to be shortened, and in that event, your options would
be treated similar to those of the then existing management. You understand that
any option that is so amended pursuant to the terms of this section shall cease
to be treated for tax purposes as an incentive stock option.  You also
understand that the aforementioned continued vesting and extension of the option
exercise period is contingent on your having met your obligations under this
Agreement.

            You will not be eligible for, nor shall you have a right to receive,
any payments or benefits from the Company following the Separation Date other
than as set forth in this paragraph.

Release of Claims – In consideration of the severance benefits, which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, whether known or unknown, including, but not limited to, any and all
claims arising out of or relating to your employment with and/or separation from
the Company, including, but not limited to, all claims under Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Genetic Information Nondiscrimination Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Rehabilitation Act, Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, and the Employee Retirement Income Security Act, all as
amended; all claims arising out of the Massachusetts Fair Employment Practices
Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Wage Act, Mass.
Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment of wages
and overtime), the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§
11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102
and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act,
Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B
(Massachusetts right of privacy law), the Massachusetts Maternity Leave Act,
Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise; all state and federal whistleblower claims to the
maximum extent permitted by law; and any claim or damage arising out of your
employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that this
release of claims does not prevent you from filing a charge with, cooperating
with, or participating in any investigation or proceeding before, the Equal
Employment Opportunity Commission or a state fair employment practices agency
(except that you acknowledge that you may not recover any monetary benefits in
connection with any such charge, investigation, or proceeding, and you further
waive any rights or claims to any payment, benefit, attorneys’ fees or other
remedial relief in connection with any such charge, investigation or
proceeding).

Continued Assistance – At the Company’s request, you shall respond to questions
and consult with the Company for up to 16 hours per month during the Severance
Period at times reasonably convenient for both you and the Company.  

Continuing Obligations – You acknowledge and reaffirm your confidentiality and
non-disclosure obligations discussed on page 1 of this letter agreement, as well
as the obligations set forth in the Invention, Non-Disclosure, Non-Competition
and Non-Solicitation Agreement, which survive your separation from employment
with the Company and as to the non-competition  provision, Section 4 is hereof
amended by deleting Section 4(b).

Non-Disparagement – You understand and agree that, to the extent permitted by
law and except as otherwise permitted by paragraph 9 below, you will not, in
public or private, make any false, disparaging, derogatory or defamatory
statements, online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former employee, board member, consultant, client or
customer of the Company, regarding the Company or any of the other Released
Parties, or regarding the Company’s business affairs, business prospects, or
financial condition.

Company Affiliation – You agree that, following the Separation Date, you will
not hold yourself out as an officer, employee, or otherwise as a representative
of the Company, and you agree to update any directory information that indicates
you are currently affiliated with the Company.  Without limiting the foregoing,
you confirm that, within five (5) days following the Separation Date, you will
update any and all social media accounts (including, without limitation,
LinkedIn, Facebook, Twitter and Four Square) to reflect that you are no longer
employed by or associated with the Company.

Return of Company Property – You confirm that you have returned to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software, printers, flash drives and other
storage devices, wireless handheld devices, cellular phones, tablets, etc.),
Company identification, and any other Company owned property in your possession
or control, and that you have left intact all, and have otherwise not destroyed,
deleted, or made inaccessible to the Company any electronic Company documents,
including, but not limited to, those that you developed or helped to develop
during your employment, and that you have not (a) retained any copies in any
form or media; (b) maintained access to any copies in any form, media, or
location; (c) stored any copies in any physical or electronic locations that are
not readily accessible or not known to the Company or that remain accessible to
you; or (d) sent, given, or made accessible any copies to any persons or
entities that the Company has not authorized to receive such electronic or hard
copies. You further confirm that you have cancelled all accounts for your
benefit, if any, in the Company names, including but not limited to, credit
cards, telephone charge cards, cellular phone accounts, and computer accounts. 
Your Company laptop and phone will be returned to you as yours to keep after the
Company removes Company software and any proprietary information. 

 

Business Expenses and Final Compensation – You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you.  You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company, including
payment for all wages, bonuses, and accrued, unused vacation time, and that no
other compensation is owed to you except as provided herein.

 

Confidentiality – You understand and agree that, to the extent permitted by law
and except as otherwise permitted by paragraph 10 below, the terms and contents
of this letter agreement, and the contents of the negotiations and discussions
resulting in this letter agreement, shall be maintained as confidential by you
and your agents and representatives and shall not be disclosed except as
otherwise agreed to in writing by the Company.

Scope of Disclosure Restrictions – Nothing in this letter agreement prohibits
you from communicating with government agencies about possible violations of
federal, state, or local laws or otherwise providing information to government
agencies, filing a complaint with government agencies, or participating in
government agency investigations or proceedings.  You are not required to notify
the Company of any such communications; provided, however, that nothing herein
authorizes the disclosure of information you obtained through a communication
that was subject to the attorney-client privilege.  Further, notwithstanding
your confidentiality and nondisclosure obligations, you are hereby advised as
follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

Cooperation – You agree that, to the extent permitted by law, you shall
cooperate fully with the Company in the investigation, defense or prosecution of
any claims or actions which already have been brought, are currently pending, or
which may be brought in the future against the Company by a third party or by or
on behalf of the Company against any third party, whether before a state or
federal court, any state or federal government agency, or a mediator or
arbitrator.  Your full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with the Company’s
counsel, at reasonable times and locations designated by the Company, to
investigate or prepare the Company’s claims or defenses, to prepare for trial or
discovery or an administrative hearing, mediation, arbitration or other
proceeding and to act as a witness when requested by the Company.  You further
agree that, to the extent permitted by law, you will notify the Company promptly
in the event that you are served with a subpoena (other than a subpoena issued
by a government agency), or in the event that you are asked to provide a third
party (other than a government agency) with information concerning any actual or
potential complaint or claim against the Company.

 

Amendment and Waiver – This letter agreement shall be binding upon the parties
and may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto.  This letter agreement is binding upon and shall inure to the
benefit of the parties and their respective agents, assigns, heirs, executors,
successors and administrators.  No delay or omission by the Company in
exercising any right under this letter agreement shall operate as a waiver of
that or any other right.  A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar to or waiver of any right on any other occasion.

Validity – Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

Nature of Agreement – You understand and agree that this letter agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company. 

Acknowledgments – You acknowledge that you have been given at least twenty-one
(21) days to consider this letter agreement, and that the Company is hereby
advising you to consult with an attorney of your own choosing prior to signing
this letter agreement.  You understand that you may revoke this letter agreement
for a period of seven (7) days after you sign this letter agreement by notifying
me in writing, and the letter agreement shall not be effective or enforceable
until the expiration of this seven (7) day revocation period.  You understand
and agree that by entering into this letter agreement, you are waiving any and
all rights or claims you might have under the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act, and that you have
received consideration beyond that to which you were previously entitled.

Voluntary Assent – You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this letter agreement, and that you fully understand the meaning and intent
of this letter agreement.  You further state and represent that you have
carefully read this letter agreement, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof, and sign your name
of your own free act.

Applicable Law – This letter agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions.  You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement or the subject matter hereof.

Entire Agreement – This letter agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to your
severance benefits and the settlement of claims against the Company and cancels
all previous oral and written negotiations, agreements, and commitments in
connection therewith. 

Tax Acknowledgement – In connection with the severance benefits provided to you
pursuant to this letter agreement, the Company shall withhold and remit to the
tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such severance benefits
under applicable law.  You acknowledge that you are not relying upon the advice
or representation of the Company with respect to the tax treatment of any of the
severance benefits set forth in paragraph 1 of this letter agreement.

If you have any questions about the matters covered in this letter agreement,
please call me at 508-222-0614 ext 218. 

Very truly yours,

By:       /s/ Grant Bennett

            Grant Bennett

            CEO

I hereby agree to the terms and conditions set forth above.  I have been given
at least twenty-one (21) days to consider this letter agreement, and I have
chosen to execute this on the date below.  I intend that this letter agreement
will become a binding agreement between me and the Company if I do not revoke my
acceptance in seven (7) days.

 

/s/ Richard W. Adams

Richard W. Adams

November 10, 2017

Date

To be returned in a timely manner as set forth on the first page of this letter
agreement.

 

 